DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant‘s response, filed on 01/20/20, have clearly stated the inventive steps of the present invention wherein none of the prior arts of record, in combination or individual, show or make it obvious a second communication tag provided in a fixed manner [[in]] inside a housing of the medical device such that the second communication tag remains inside the medical device (/) when the container receiver unit receives and holds the container and (//) when the container is removed from the container receiver unit and configured to wirelessly receive and store information regarding at least one of prescription of the pharmaceutical product, setup of runtime parameters of the medical device, and debugging of the medical device, and wherein the reader unit is configured to wirelessly read the information stored in the second communication tag, and the control unit is configured to control the medical device based on the information read from the second communication tag. Dependent claims 2-5 and 7-15 are in condition for allowance for the same reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
March 13, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643